                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

JANET CROWE, et al.,               )
                                   )              Case No.
      Plaintiffs,                  )          5:18-cv-185-JMH
                                   )
v.                                 )         MEMORANDUM OPINION
                                   )              AND ORDER
IAN A. JOHNSON,                    )
                                   )
      Defendant.                   )

                                  ***

     On December 14, 2017, the Plaintiffs, Janet Crowe, Phillip

Crowe, and Faye Crowe (the “Crowes” or the “Plaintiffs”) were

involved in an automobile collision with Defendant, Ian A. Johnson

(“Johnson or the “Defendant”), a Michigan resident, in Bowling

Green, Kentucky. Johnson rear-ended the Crowes vehicle when, while

accelerating forward in moderate to heavy traffic, a water bottle

fell onto the floor of his vehicle, prompting him to reach down,

take his eyes off the road, and attempt to secure the bottle.

     The parties have each moved for partial summary judgment. [DE

27, 28]. The Crowes move for summary judgment on the issue of

liability. [DE 27].      Johnson moves for summary judgment on the

issue of punitive damages.      [DE 28].    The parties have responded

in   opposition     to   the   applicable    motions.     [DE     29-30].

Additionally, the parties have replied in support of their motions

or the time to reply has expired.          [DE 32].   As a result, this

matter is ripe for review and consideration and all pending motions

                                    1
for summary judgment will be consolidated in this memorandum

opinion and order.

     For the reasons that follow, the Crowes motion for partial

summary judgment [DE 27] as to liability is GRANTED and Johnson’s

motion for partial summary judgment [DE 28] as to punitive damages

is GRANTED.

                 I.   Procedural and Factual Background

     In the evening of December 14, 2017, the Plaintiffs, Janet

Crowe, Phillip Crowe, and Faye Crowe set out from their home in

Perryville, Kentucky, intent on visiting the home of Janet’s

daughter, Elizabeth Waters, in Alabama to celebrate the Christmas

holiday.    [DE 29-5 at 9, 35-37, PageID #718, 744-46].   The Crowes

loaded up their 2015 Buick Regal with their dog, Christmas presents

for the children, and even packed a twenty-five-pound turkey for

the occassion.    [Id. at 35-37, PageID #35-7].

     After an hour and a half of driving, the Crowes decided to

stop for supper at a Steak ‘n Shake restaurant in Bowling Green,

Kentucky.     [Id. at 37-8, PageID #746-47].   Upon finishing their

meal, the Crowes piled back into the car to complete the remaining

three and a half hours of their journey.    [Id.].   Janet Crowe was

driving, with her husband, Phillip, seated in the front passenger

seat, and her mother, Faye sitting directly behind Phillip in the

right-rear passenger seat.      [Id. at 35, PageID # 744].       All

dutifully fastened their seatbelts and the Crowes pulled out of

                                  2
the Steak ‘n Shake, headed eastbound on Scottsville Road toward

the I-65 intersection.      [Id. at 39-40, PageID #748-49].                At the

time, the weather was fair and the road conditions were good.                    [DE

27-1 at 16, PageID #364; DE 29-5 at 35-36, PageID #744-45].

      Unfortunately, on their way to I-65 southbound interchange,

the Crowes encountered moderate to heavy traffic.                [DE 29-5 at 38-

39,   PagedID   #747-48].       After       making   it   a    little    way    down

Scottsville Road toward I-65 South, the Crowes encountered a

stoplight at an intersection.           [Id. at 49-50, PageID #758-59].

Ms.   Crowe’s   vehicle   was   in   the     right   hand-lane,     as    she   was

preparing to take the ramp onto I-65 south.                   [Id. at 50, PageID

#759].   The Crowes’ vehicle was stopped at the light approximately

one car length behind a 2015 white Nissan, occupied by Jackson and

Rachel Daugherty.    [DE 27-3 at 5, 22, PageID #472, 489; DE 29-5 at

51, PageID #760].

      The Defendant, Ian Johnson, who was staying at a nearby

Microtel, was returning from his own supper that night in his 2018

Chevrolet Camaro. [DE 27-1 at 15, PageID #363]. Johnson proceeded

towards intersection on Scottsville Road and came up behind the

Crowes’ Buick.    [Id. at 14-15, PageID #362-363].

      The stop-light at the intersection turned green and the

Daughertys, who were in the lead vehicle of the three, accelerated

forward through the intersection.            [DE 27-3 at 5, PageID #472; DE

32-1 at 2, PageID #823].         Janet Crowe also began accelerating

                                        3
forward into the intersection and proceeded beyond the stoplight.

[DE 29-5 at 49-450, PageID #758, 759].

       Johnson began to accelerate as well.      [DE 27-1 at 21, PageID

#372].      As the cars proceeded to move, Johnson’s water bottle,

which had been sitting near his shifter, fell on the floor of his

car.     [Id. at 14, PageID #362].       He went to reach for the water

bottle while continuing to accelerate forward.         [Id.]   In doing

so, Johnson admits that he made a mistake by taking his eyes off

the road, reducing his ability to slow down.         [Id. at 14, 22-29,

44, 57-58, PageID #362, 370-77, 392, 405-06].

       Due to the off-ramp, traffic was backed-up and moving slowly.

[DE 29-5 at 40, PageID #759].     As a result, Ms. Crowe slowed her

car to a stop just after she passed through the intersection.      [Id.

at 40, PageID # 749].      Ms. Crowe then glanced at her rear-view

mirror.     [Id. at 40, 50, PageID #749, 759].      As she did, she saw

a flash of light and the rear of the Crowes’ car was impacted by

Johnson’s vehicle.     [Id. at 40, PageID #749].        Other than the

lights she saw behind her, Ms. Crowe never saw the Defendant, Ian

Johnson, in his vehicle prior to the collision nor was she aware

of what he was doing in his vehicle.          [Id. at 52, PageID #761].

Ms. Crowe estimates that Johnson was “going pretty fast.”       [DE 29-

5 at 40, 52, PageID #749, 761].

         Around this same time, Jackson Daugherty, who was planning

on merging into the left lane, checked his rearview mirror.         [DE

                                     4
27-3 at 6, 18 PageID #473, 485].           At that time, his vehicle had

already moved through the intersection at approximately 10 to 15

miles per hour.      [DE 27-3 at 27, PageID #494].           Daugherty looked

at his rear-view mirror and believes he saw either lights from

Johnson’s vehicle or glare off the Crowes’ vehicle.              [Id. at 10,

23, and 31, PageID #477, 490, and 498].           Then, his car was, in

turn, impacted from the rear by the Crowes’ vehicle.              [Id. at 31,

PageID #498].

     Daugherty had not previously noticed Johnson’s vehicle.              [Id.

at 22-23, PageID #488-89].        Nor had he heard a horn prior to the

impact.     [Id.    at   21-22,   PageID   #488-89].     In    his    testimony

Daugherty estimated that Johnson’s vehicle was moving at the speed

limit, which he estimated to be “[m]aybe 40, 45[,]” miles per hour.

[DE 29-3 at 10, PageID #676].         However, though he claims to have

seen Johnson’s vehicle, Daugherty admits he could only guess as to

its speed at prior to the collision.         [Id. 25-26, PageID #691-92].

     In March 2018, the Crowes filed this lawsuit.               [DE 1]. The

Crowes’    Complaint     generally   alleges   that    Johnson’s      negligent

operation of his motor vehicle was a breach of duty owed to the

Crowes and a direct and proximate cause of the collision and any

resulting injuries and economic losses suffered by the Crowes.

[Id. at 1-2, PageID #1-2, ¶¶ 5,7].

     The   Crowes    seek   compensatory    damages    for    their    personal

injuries, emotional distress, medical expenses, rehabilitation,

                                      5
physical     therapy    expenses   and       medical     devices,    living    and

transportation     accommodations,          pain   and   suffering,     loss    of

enjoyment of life, the cost of implementing a reasonably adequate

life care plan, and any other compensatory damages.                   [Id. at 2,

PageID #2].      The Crowes further seek punitive damages against

Johnson, stemming from their claim that his alleged behavior was

willful and wanton.       [Id. at 1 and 3, PageID #1 and 3].

                             II.   Legal Standard

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.           Fed. R. Civ. P. 56(a).         A material

fact is one “that might affect the outcome of the suit under

governing law.”        Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).     The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).                   “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).           The Court construes the facts in

the light most favorable to the nonmoving party and draws all

reasonable    inferences    in   the    non-moving       party’s    favor.     See

Anderson, 477 U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton

Cty. Bd. of Educ., 822 F.3d 831, 835 (6th Cir. 2016).

                                        6
     In a diversity action like this one, the Court must apply the

substantive law of the forum state and federal procedural law.

Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427-28

(1996); Hanna v. Plumer, 380 U.S. 460, 465-66 (1965); Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 78-80 (1938); Hoven v. Walgreen Co.,

751 F.3d 778, 783 (6th Cir. 2014).      Thus, “where a federal court

is exercising jurisdiction solely because of the diversity of

citizenship of the parties, the outcome of the litigation in the

federal court should be substantially the same . . . as it would

be if tried in a State court.”       Guaranty Trust Co. v. York, 326

U.S. 99, 109 (1945).     Ultimately, to determine whether summary

judgment should be granted here, the Court must look to state law

and court decisions, as well as other relevant materials. Meridian

Mut. Ins. Co. v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999).

                            III. Analysis

A.   The Crowes’ Motion for Partial Summary Judgment

     The Crowes ask the Court to grant summary judgment for them

on the issue of Johnson’s alleged negligence.       [DE 27 and 30].

The Crowes argue that summary judgment is appropriate because

Johnson has “repeatedly and consistently admitted that he was the

sole cause of the collision” with the Crowes.    [DE 27 at 5, PageID

#346].   In particular, the Crowes cite to Johnson’s testimony that

he was not watching the road and was reaching for a water bottle



                                 7
when he rear-ended the Crowes.   [DE 27 at 5-6, PageID #347].   This,

the Crowes argue, establishes Johnson’s negligence.

     In response, Johnson states that the Crowes incorrectly argue

that “because a rear-end collision occurred, the Defendant must

have been going too fast, must have been following too close, and

ultimately, must have been negligent.”   [DE 30 at 2, PageID #803].

In reconstructing the Crowes argument, Johnson then heavily relies

on Kramer and Lucas, stating that Kentucky law is clear that

rear-ending a vehicle is not dispositive of negligence.   [DE 30 at

1-2, PageID #802-3 (citing 987 S.W.2d 799 (Ky. 1999); 409 S.W.2d

297 (Ky. 1966))].

       Under Kentucky law, “[i]n order to state a cause of action

based on negligence, a plaintiff must establish a duty on the

defendant, a breach of the duty, and a causal connection between

the breach of the duty and an injury suffered by the plaintiff.”

Lewis v. B & R. Corp., 56 S.W.3d 432, 436-437 (Ky. Ct. App. 2001).

As Johnson points out, under Kentucky law, “[a] driver of an

automobile that strikes another in the rear is not subject to

strict liability, but rather must be proven to have violated the

duty of ordinary care before he can be found to be at fault.”   USAA

Cas. Ins. v. Kramer, 987 S.W.2d 779, 782 (citing Lucas v. Davis,

409 S.W.2d 297, 299–300 (Ky. 1966)).

     The Commonwealth has codified common law duties for drivers.

White v. Jones, No. 2002-CA-1811, 2003 WL 21714960, *2 (Ky. Ct.

                                 8
App. 2003) (citing Lucas v. Davis, 409 S.W.2d 297, 299-300     (Ky.

1966)).   Kentucky courts have recognized those codified duties to

include the following:

          1)   Violation of KRS 189.340(6)(a), which
          directs that the operator of a motor vehicle
          shall not follow another vehicle more closely
          than is reasonable and prudent having regard
          for traffic and road conditions;

          2)   Violation   of  KRS   189.390(1),  which
          directs that the operator of a motor vehicle
          shall not operate the vehicle at a greater
          speed than is reasonable and prudent in light
          of traffic and road conditions;

          3)   violation   of  KRS   189.290(1),  which
          directs all motorists to drive in a careful
          manner with regard for the safety and
          convenience of pedestrians and other vehicles
          on the highway;

          4)   violation   of  KRS   189.080(1),   which
          requires the sounding of a horn or other sound
          device to warn of the approach of a motor
          vehicle.

     Id. at *3 (internal citation omitted); see also Kramer, 987

S.W.2d at 782 (citing KRS § 189.290(1)).

     Despite Johnson’s convenient framing of the Crowes argument,

Kramer and Lucas are not dispositive of the issue here.       Unlike

the appellee’s argument in Lucas, the Crowes do not argue that

Johnson implicitly breached the common law duties simply by virtue

of rear-ending them.     See Lucas, 409 S.W.2d at 300 (“[A]ppellee’s

position seems to be that since there was an accident it is

apparent that: (1) [appellant] was following too closely, (2) and


                                   9
was going too fast, (3) and was not careful and prudent, and (4)

he didn’t blow his horn at all, so he was negligent.”).

     Instead, the Crowes argue that Johnson breached his duty

because   Johnson   admits   that   he    accelerated    forward    and   then

proceeded   through    an    intersection     while     looking    down   and

ultimately reaching for a fallen water bottle while in congested,

stop-and-go traffic. [DE 27 at 5-6, PageID #347]; see KRS §

189.290(1) (providing drivers have a duty of “driving in a careful

manner with regard for the safety and convenience of . . . other

vehicles on the highway . . . .”).

     In his deposition, Johnson did not deny taking his eyes off

the road or looking down for the fallen water bottle.             [DE 27-1 at

57, PageID #405].     He further stated “I believe that me taking my

eyes off the road did reduce my response time to be able to stop...”

[DE 27-1 at 58, PageID #406].       Moreover, as the Crowes correctly

note, not only has Johnson testified that he was looking down at

the floor for the water bottle and was still accelerating when the

collision occurred, but further that Johnson admits that but for

his actions, he would have been able to see the Crowes’ brake

lights and been able to stop.            [DE 27-1 at 14, 22-29, 44, 58,

PageID #362, 370-77, 392, 406].          Johnson even went so far as to

state that his decision to look down for the water bottle was a

mistake, stating:



                                    10
          So I think me looking down was a mistake that
          contributed to the accident. I can’t say what
          happened in front of me or what caused the
          cars in front of me to stop but I know looking
          down did decrease my ability to stop the car.

[DE 27-1 at 43, 58-59, PageID #391, 406-7].     Johnson even agreed

that it was his responsibility as a driver to see the roadway ahead

of him. [Id. at 44, PageID #392].

     Johnson’s testimony and admissions, even in a light most

favorable to him, establish that he had his head down and was

looking for a fallen water bottle while accelerating in modest to

heavy traffic.     [Id. at 14, 22-29, 44, 57-58, PageID #362, 370-

77, 392, 405-06].       Johnson suggests that summary judgment is

precluded because there are potential issues of fact pertaining to

comparative fault that remain.    [DE 30 at 2, PageID #803; see also

DE 32-1 at 4, PageID #825 (stating “evidence may reveal actions by

the operators of the other vehicles that contributed to this

accident”)].     However, Johnson’s argument is unavailing.   By his

own admission, he could not see what caused the cars to slow and

stop in front of him.    [Id. at 44, PageID #392].   Considering this

admission, Johnson’s vague suggestion that some other person’s

conduct is responsible for his rear-ending the Crowes is meritless.

Nor is there any other indication that any other person’s conduct

contributed to the collision between his vehicle and the Crowes.

     Accordingly, Johnson breached his duty of acting with careful

regard for the safety and convenience of pedestrians and other

                                  11
vehicles on the highway when he looked and reached down for a

fallen    water   bottle    and    took    his      eyes    off    the    road,     while

accelerating modest to heavy traffic. [DE 27-1 at 43, 58-59, PageID

#391, 406-7].      Johnson admits that but for looking down he would

have been able to stop his vehicle from colliding with the Crowes’

vehicle    and    that    his   action     contributed        to    the    collision.

Accordingly, there is no genuine dispute of material fact as it

relates to the Crowes claim that Johnson’s negligent operation of

his vehicle caused the collision.

B.   Johnson’s Motion for Partial Summary Judgment on Punitive
     Damages

     Johnson’s partial motion for summary judgment regarding the

Crowes’    punitive      damages   claims      is    also    before       the     Court. 1


1    Defendant Johnson attached several exhibits to his motion for
partial summary judgment [DE 28], including two (2) letters of
correspondence, dated December 3, 2018, [DE 28-4] and December 4,
2018, [DE 28-5]. Having reviewed these exhibits the Court finds
that these letters contain settlement discussions between the
named parties.

     The Federal Rules of Evidence apply in diversity cases. See,
e.g., Lee v. Medical Protective Co., 858 F. Supp. 2d 803, 807 (E.D.
Ky. 2012).    The Sixth Circuit notes that Fed. R. Evid. 408
“prohibits the admission, for certain purposes, of offers to
compromise along with any statement made during the course of such
compromise negotiations.” See Gjokaj v. United States Steel Corp.,
700 F. App’x. 494, 501 (6th Cir. 2017) (citing Fed. R. Evid.
408(a)(1)-(2)).   Specifically, Fed. R. Evid. 408(a)(2) provides
that evidence of conduct or a statement made during compromise
negotiations is inadmissible in civil cases to prove or disprove
the validity or amount of a disputed claim. See, e.g., Seye v.
Community Yellow Cab, Civil Action No. 10-234, 2013 WL 1332430, at
*10 (E.D. Ky. 2013). The Sixth Circuit has held that “this Rule
applies only to preclude evidence related to the claim ‘that was
                                          12
Defendant Johnson argues that the Crowes are unable to satisfy the

threshold requirements under Kentucky law to raise a jury question

on punitive damages. In particular, Johnson argues that the Crowes

may not recover punitive damages because they have “produced no

evidence” establishing their burden of proving by “clear and

convincing evidence that [Johnson] acted with oppression, fraud,

or malice toward them . . . .”        [DE 28, PageID #3-5].   For the

reasons explained below, the Court agrees.

     i.   The Standard for Punitive Damages

     Kentucky law requires a plaintiff pursuing punitive damages

to prove “by clear and convincing evidence, that the defendant

from whom such damages are sought acted toward the plaintiff with

oppression, fraud or malice.”     KRS § 411.184(2).     Although the

“malice” provision was found to be unconstitutional, Berrier v.

Bizer, 57 S.W.3d 271, 283-84 (Ky. 2001), a showing of “gross

negligence” remains sufficient.       Turner v. Werner Enterprises,

Inc., 442 F. Supp. 2d 384, 385 (E.D. Ky. 2006); see also Williams

v. Wilson, 972 S.W.2d 260, 262–65 (Ky. 1998).         The clear and



the subject of the compromise.’”       Gjokaj, 700 F. App’x. at 501
(internal citations omitted).

     In the instant case, the correspondence between Counsel for
Defendant and Counsel for Plaintiff can only be construed as an
offer to settle the Crowes’ claim for punitive damages and was
made many months after the outset of this litigation. Thus, the
Court views the correspondence as offers of compromise and evidence
of negotiation, which is inadmissible to support summary judgment
on this issue. See Fed. R. Evid. 408.
                                 13
convincing standard can be satisfied by producing evidence of a

probative and substantial nature that carries enough weight to

convince ordinarily prudent-minded people of its validity.      See

W.A. Cabinet for Health and Family Servs., 275 S.W.3d 214, 220

(Ky. Ct. App. 2008).    Notably, “[W]here the nonmoving party must

meet a higher burden of proof than usual, that party must meet the

same burden in resisting . . . summary judgment . . . .”     Street

v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

     The Sixth Circuit has further noted that, under Kentucky law,

punitive damages may be awarded when negligence is “accompanied by

wanton or reckless disregard for the lives, safety, or property of

others.”    Ellis v. Gallatin Steel Co., 390 F.3d 461, 471 (6th Cir.

2004).     The Kentucky Supreme Court has held that the conduct at

issue must, at least, amount to “gross negligence” to impose

punitive damages.     See Williams v. Wilson, 972 S.W.2d 260 (Ky.

1998). Thus, in order to justify punitive damages, “there must

first be a finding of failure to exercise reasonable care, and

then an additional finding that this negligence was accompanied by

‘wanton or reckless disregard for the lives, safety or property of

others.’”    Horton v. Union Light, Heath & Power Co., 690 S.W.2d

382, 389-90 (Ky. 1985).




                                 14
      ii.    Punitive Damages Against Johnson

      Johnson argues that he was, at worst, negligent and that

punitive damages cannot be assessed against him.                      The Crowes

respond by arguing that a jury could find that Johnson’s operation

of   his    vehicle    was   sufficiently       reckless   as    to   constitute

willfulness     and     wantonness,      much     less     gross      negligence.

Specifically, they argue that Johnson acted with “slight or no

care” toward them because he “intentionally ran a light, took his

eyes off the traffic ahead of him, faced the floor of his car

searching    for   a   capped   water    bottle,     while      accelerating   in

congested traffic.” [DE 29 at 2, PageID #29].                Plaintiff argues

that such actions are “as reckless as a driver whose vision is

impaired by alcohol or on drugs.”            [DE 29 at 2, PageID #29].

     In Kentucky, “the well established common law standard for

awarding punitive damages was [and is] gross negligence.”                 Kinney

v. Butcher, 131 S.W.3d 357, 358-59 (Ky. Ct. App. 2004) (internal

citations and quotations omitted).            “The prevailing understanding

defines gross negligence as a ‘wanton or reckless disregard for

the safety of other persons.’”               Id. at 359 (quoting Phelps v.

Louisville Water Co., 103 S.W.3d 46, 52 (Ky. 2003).

     In defining gross negligence, the Kentucky Court of Appeals

has stated:

            While the courts of the Commonwealth have not
            always used precisely the same language in
            defining gross negligence, the prevailing

                                        15
              understanding defines gross negligence as a
              “wanton or reckless disregard for the safety
              of other persons.” It is not necessary that
              the jury find the defendant to have acted with
              express malice; rather, it is possible that a
              certain course of conduct can be so outrageous
              that malice can be implied from the facts of
              the situation.

Kinney   v.    Butcher,   131   S.W.3d   357,   359   (Ky.   Ct.   App.   2004)

(internal citations and quotations omitted).

     The test of gross negligence is “whether the misconduct ‘has

the character of outrage.’”        Horton v. Union Light, Heat, & Power

Co., 690 S.W.2d 382, 389 (Ky. 1985) (internal quotations and

citations omitted).       Kentucky courts have found such outrageous

conduct, and thus punitive damages justified, when a driver is

intoxicated.      See, e.g., Stewart v. Estate of Cooper, 102 S.W.3d

913 (Ky. 2003); Shortridge v. Rice, 929 S.W.2d 194 (Ky. Ct. App.

1996). Courts have also found punitive damages warranted when

misconduct is numerous or egregious or both.                  See Phelps v.

Louisville Water Co., 103 S.W.3d 46 (Ky. 2003) (stating a jury

could find gross negligence where there were eighteen instances of

misconduct).

     In other circumstances, Kentucky courts have been reluctant

to allow punitive damages.        For example, in Kinney, the Kentucky

Court of Appeals affirmed a trial court’s refusal to give a

punitive damages instruction where there was “evidence that the

defendant was speeding and attempting to pass another car on a


                                     16
two-lane road in a no-passing zone.” Turner v. Werner Enterprises,

Inc., 442 F. Supp. 2d 384, 386 (E.D. Ky. 2006) (citing Kinney v.

Butcher, 131 S.W.3d 357, 359 (Ky. App. 2004)).          In doing so, the

Kinney    court   reasoned   that   allowing   such   misconduct   to   be

characterized as reckless would destroy the distinction between

ordinary and gross negligence, stating:

            Were we to accept Kinney's argument that
            [speeding and trying to pass in a no-passing
            zone] amounts to wanton or reckless disregard
            for the safety of others, it would effectively
            eliminate the distinction between ordinary and
            gross negligence in the context of automobile
            accidents. Nearly all auto accidents are the
            result of negligent conduct, though few are
            sufficiently reckless as to amount to gross
            negligence, authorizing punitive damages. We
            are of the opinion that punitive damages
            should be reserved for truly gross negligence,
            as seen in cases such as Shortridge v. Rice,
            Stewart v. Estate of Cooper, and Phelps v.
            Louisville Water Company. In Shortridge and
            Stewart,   the  defendant   tortfeasors   were
            driving while intoxicated; and in Phelps, the
            jury was presented with eighteen instances [of
            the defendant's misconduct].

Kinney, 131 S.W.3d 357, 359 (footnotes omitted).

       Applying Kinney, this Court, in Turner v. Werner Enterprises,

Inc., denied the plaintiff’s claims finding that the alleged

misconduct of driving while sleepy, within the speed limit, proper

lane, and without any suggestion of intoxication, did not even

“match the level of culpability of the defendant in Kinney, in

which punitive damages were not available.”           442 F. Supp. 2d at

386.
                                    17
      As the Crowes note, Gersh is example of a case where alcohol

was not at issue, and, nevertheless, punitive damages were awarded

due to the defendant’s particularly egregious conduct.         239 S.W.3d

567 (Ky. Ct. App. 2007).     In Gersh, the defendant operated a motor

vehicle twenty-four miles per hour in excess of the posted speed

limit, was informed by one of his two passengers of an upcoming,

sharp curve in the road, and did not slow down, with two passengers

in the vehicle and in darkness.     Id. at 572.

      However, even the Court in Gersh was hesitant to find the

defendant’s   conduct   to   be   grossly   negligent,   and    narrowly

distinguished his conduct from the defendant’s conduct in Kinney

stating:

           Had Gersh been traveling alone going thirty-
           four miles over the speed limit on an
           interstate highway we might conclude he was
           only negligent if he had an automobile
           accident and injured someone. But, in the case
           at hand, he had two passengers in the car and
           disregarded their safety while recklessly
           traveling at excessive speeds on a curvy road.
           Due to these factors, we find that the present
           case is distinguishable from Kinney.

Id.

      The Crowes argue that Johnson’s misconduct in the case at bar

is similar to the egregious misconduct in Gersh. In fact, the

Crowes go further, urging the Court to find Johnson’s conduct

willful and wanton.     The Crowes take particular issue with the

fact that Johnson admits that he could not see roadway.        This, the


                                   18
Crowes argue, is not ordinary negligence but gross negligence.

The Court disagrees.

        While Johnson’s culpability for the incident certainly does

not have the reprehensible character of outrage of a driver causing

a wreck when intoxicated, neither does it rise to the particularly

egregious level of misconduct as that of the driver in Gersh.        In

fact, Johnson’s misconduct fails even to rise to the level of

misconduct in Kinney.      Instead, it falls into that category of

ordinary negligence this Court found in Turner, for which punitive

damages are unavailable.

     Although the Crowes argue that Johnson may have been driving

at or slightly above the speed limit, they have produced no

evidence establishing Johnson’s speed.        [DE 29].   They only state

that he was “going pretty fast.”    [DE 29-5 at 40, 52, PageID #749,

761].     The investigating officer testified that he estimated the

speed of Johnson’s vehicle at between 35 and 40 miles per hour,

but he concedes that he is “not trained” to estimate the speed of

vehicles.    [DE 29-2 at 23, PageID # 642].    In his testimony Jackson

Daugherty could only estimate that Johnson’s vehicle was moving at

the posted speed limit of 40 or 45 miles per hour, but concedes

this was nothing more than a guess. [DE 29-3 at 10, 25-26, PageID

#676, 691-92].

        Even assuming their high estimate is accurate, as the Kinney

court did, it does not reach the level of culpability even of the

                                  19
defendant in Kinney, who exceeded the speed limit by ten miles per

hour and drove into oncoming traffic, attempting to pass the car

ahead of him.        131 S.W.3d at 359.        Instead, Johnson’s conduct is

most like that of the defendant in Turner, where this Court

determined punitive damages were not available when the when the

defendant’s alleged conduct included driving while sleepy, within

the   speed    limit,      proper   lane,   and   without   any    suggestion    of

intoxication.        442 F. Supp. 2d at 386.

      The Court finds that under the gross negligence standard in

Kentucky, even reading the facts in the light most favorable to

the Crowes, Johnson is entitled to partial summary judgment on the

unavailability of punitive damages.                The Crowes have failed to

establish by clear and convincing that Johnson’s conduct was

anything more than ordinary negligence.                There is no dispute that

Johnson looked down and reached for a fallen water bottle while

accelerating in moderate to heavy traffic.               But these facts simply

fail to rise to the level of outrageous or egregious misconduct

required      to   allow    punitive    damages.       Johnson    may   have   been

negligent, but the Crowes, who have the burden to establish by

“clear   and       convincing”      evidence    that   Johnson’s    conduct     was

outrageous, have failed to do so.              Accordingly, Johnson’s actions

constitute only ordinary negligence under Kentucky law and do not

warrant a punitive damage award.



                                         20
                                 IV.    CONCLUSION

      The facts, even when read in the light most favorable to the

Defendant, establish that the Defendant negligently caused a rear-

end   collision     with   the   Plaintiffs’          vehicle.      Still,   the

circumstances of the underlying incident fail to satisfy the

stringent    test    for   punitive         damages    under     Kentucky    law.

Accordingly, punitive damages are unavailable as a matter of law.

An appropriate order will issue concurrently with this opinion.

      Accordingly, and for the foregoing reasons, IT IS ORDERED as

follows:

      (1)   That the Plaintiffs’ motion for partial summary judgment

            [DE 27] be, and the same hereby is, GRANTED;

      (2)   That the Defendant’s motion for partial summary judgment

            [DE 28] be, and the same hereby is, GRANTED; and

      (3)   That the Plaintiffs’ claims for punitive damages be, and

            the same are, DISMISSED WITH PREJUDICE.

      This the 22nd day of March, 2019.




                                       21
